                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION



SHIREVELL WILLIAMS,

              Plaintiff,

v.                                                        CASE No. 8:19-cv-1548-T-SPF

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.

____________________________________/

                                          ORDER

       This cause comes before the Court sua sponte. On January 24, 2020, this Court

entered an Order to Show Cause (Doc. 18) prompted by Plaintiff’s failure to comply with this

Court’s deadline of December 30, 2019 to file her memorandum in support of her request for

relief (Doc. 14). The Court’s Order to Show Cause (Doc. 18) directed Plaintiff to advise the

Court within fourteen days of the date of the Order to Show Cause why this action should

not be dismissed due to lack of prosecution. See Local Rule 3.10(a), M.D. Fla. (“Whenever

it appears that any case is not being diligently prosecuted the Court may, on motion of any

party or on its own motion, enter an order to show cause why the case should not be

dismissed, and if no satisfactory cause is shown, the case may be dismissed by the Court for

want of prosecution.”). The Court further advised Plaintiff that failure to show cause may

result in this action being dismissed without further notice. Fourteen days from the date of

the Order to Show Cause has passed, and, as of the date of this Order, Plaintiff has failed to
file a response or show cause why this action should not be dismissed due to lack of

prosecution.

      Accordingly, it is hereby ORDERED:

      (1) Plaintiff’s complaint is dismissed for lack of prosecution pursuant to Local Rule

          3.10(a), M.D. Fla.

      (2) The Clerk is directed to close this case.

      ORDERED at Tampa, Florida on February 12, 2020.




                                              2
